Exhibit 10.9

 

PROTECTION ONE, INC.
SENIOR MANAGEMENT
SHORT-TERM INCENTIVE PLAN

 

Effective January 1, 2004

 

The Protection One, Inc. Senior Management Short-Term Incentive Plan (“Plan”) is
intended to motivate officers and other members of senior management of the
Company and certain of its designated subsidiaries to achieve the highest level
of performance and to further the achievement of Protection One’s goals,
objectives, and strategies.  The Plan is designed to reward exceptional
performance using financial incentives to supplement base compensation.  Also,
the Plan is intended to enhance Protection One’s ability to attract and retain
talented employees.  Finally, the Plan is intended to benefit Protection One in
the pursuit of its goals and objectives by stimulating and motivating the
participants, which will in turn enhance productivity.

 


1.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING WORDS AND PHRASES SHALL HAVE THE FOLLOWING MEANINGS UNLESS THE CONTEXT
CLEARLY INDICATES OTHERWISE:


 


(A)                                  AWARD:  THE TOTAL INCENTIVE AWARD MADE TO A
PARTICIPANT UNDER THE TERMS OF THE PLAN.


 


(B)                                 AWARD CRITERIA:  THE FINANCIAL AND
DISCRETIONARY CRITERIA DESCRIBED IN SECTION 4, AND AS APPROVED BY THE BOARD FROM
TIME TO TIME, AND AS SAME MAY BE AMENDED FROM TIME TO TIME IN ACCORDANCE WITH
THE TERMS HEREOF.


 


(C)                                  BASE COMPENSATION:  ANNUALIZED SALARY PAID
TO AN EMPLOYEE, EXCLUDING OVERTIME, BONUSES, COMMISSIONS, OR ANY PAY ELEMENT
OTHER THAN THE BASE RATE OF COMPENSATION.


 


(D)                                 BOARD:  THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(E)                                  CMS: SECURITY MONITORING SERVICES, INC., A
FLORIDA CORPORATION (D/B/A COMPUTERIZED MONITORING SERVICES, INC., OR CMS), AND
ITS SUCCESSORS AND ASSIGNS.


 


(F)                                    CMS SENIOR MANAGEMENT: THE INDIVIDUAL
EMPLOYED BY CMS WHO HOLDS THE TITLE OF PRESIDENT OF CMS.


 


(G)                                 COMPANY:  PROTECTION ONE, INC., A DELAWARE
CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


 


(H)                                 DESIGNATED SUBSIDIARIES: CMS, POAMI AND NMF.


 


(I)                                     DISCRETIONARY CRITERIA:  CRITERIA WHICH
ARE BASED ON FINANCIAL OR NON-FINANCIAL CRITERIA OR BOTH, APPLIED IN THE
DISCRETION OF THE APPROPRIATE MANAGERIAL DECISION-MAKER TO EVALUATE THE
PERFORMANCE OF PARTICIPANTS, IN ACCORDANCE WITH PAY GRADE AND MANAGEMENT LEVEL
AS SET FORTH IN SECTION 2.

 

1

--------------------------------------------------------------------------------


 


(J)                                     EXECUTIVE OFFICERS:  THOSE INDIVIDUALS
WHICH HOLD THE FOLLOWING OFFICER POSITIONS: (I) PRESIDENT/CHIEF EXECUTIVE
OFFICER (“CEO”); (II) ANY EXECUTIVE VICE PRESIDENT (“EVP”) OF THE COMPANY OR
POAMI, INCLUDING WITHOUT LIMITATION THE EXECUTIVE VICE PRESIDENT AND CHIEF
FINANCIAL OFFICER (“CFO”), THE EXECUTIVE VICE PRESIDENT OF FIELD OPERATIONS, AND
(III) THE PRESIDENT OF NMF.


 


(K)                                  INCENTIVE PERIOD:  THE TWELVE MONTH PERIOD
MEASURED IN THE FINAL PUBLICATION OF THE YEAR-END CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY.


 


(L)                                     NMF: NETWORK MULTI-FAMILY SECURITY
CORPORATION, A DELAWARE CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


 


(M)                               NMF SENIOR MANAGEMENT: THOSE INDIVIDUALS
EMPLOYED BY NMF WHO HOLD THE TITLES OF SENIOR VICE PRESIDENT, VICE
PRESIDENT-FINANCE, DIRECTOR-IT OR DIRECTOR-CUSTOMER SERVICE.


 


(N)                                 OFFICERS:  THOSE INDIVIDUALS EMPLOYED BY THE
COMPANY OR POAMI WHICH HOLD THE FOLLOWING OFFICER POSITIONS: (I) VICE PRESIDENT,
TREASURER AND CONTROLLER, (II) VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY, 
AND (III) SENIOR VICE PRESIDENT OF CUSTOMER OPERATIONS.


 


(O)                                 PARTICIPANT:  EACH EXECUTIVE OFFICER,
OFFICER AND MEMBER OF SENIOR MANAGEMENT, AS THOSE TERMS ARE DEFINED HEREIN, AND
THOSE EMPLOYEES WHO ARE DESIGNATED FOR PARTICIPATION IN THE PLAN BY THE BOARD OR
THE CEO PURSUANT TO SECTION 3.


 


(P)                                 PLAN:  THE PLAN HEREIN SET FORTH, AND AS
FROM TIME TO TIME AMENDED.


 


(Q)                                 POAMI: PROTECTION ONE ALARM MONITORING,
INC., A DELAWARE CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


 


(R)                                    POAMI SENIOR MANAGEMENT: THOSE
INDIVIDUALS WHO ARE EITHER: (I) EMPLOYED BY POAMI IN PAY GRADES A, B OR C OF THE
POAMI’S WAGE AND SALARY ADMINISTRATION PLAN, AND (II) THOSE INDIVIDUALS,
EMPLOYED BY POAMI NOT IN PAY GRADES A, B OR C BUT DESIGNATED AS A SENIOR MANAGER
BY THE CEO.


 


(S)                                  SENIOR MANAGEMENT: THE POAMI SENIOR
MANAGEMENT, NMF SENIOR MANAGEMENT AND CMS SENIOR MANAGEMENT.


 


(T)                                    TARGET AWARD PERCENTAGE:  THAT PERCENTAGE
OF A PARTICIPANT’S BASE COMPENSATION WHICH THE BOARD (OR THE CEO PURSUANT TO
SECTION 3) SHALL FROM TIME TO TIME DETERMINE TO BE AVAILABLE TO A PARTICIPANT
UNDER THE PLAN, OR WHICH IS SPECIFIED IN  ANY EMPLOYMENT AGREEMENT WITH
PARTICIPANT, WHICH EMPLOYMENT AGREEMENT IS APPROVED BY THE BOARD. AS AN EXAMPLE,
A SENIOR MANAGER MAY BE TARGETED TO EARN UP TO 25% OF HIS/HER BASE COMPENSATION
AS AN AWARD IF ALL APPLICABLE CRITERIA ARE ACHIEVED.  THE TARGET AWARD MAY APPLY
TO A CLASS OF EMPLOYEES OR TO INDIVIDUAL EMPLOYEES, AT THE DISCRETION OF THE
BOARD (OR THE CEO PURSUANT TO SECTION 3).

 

2

--------------------------------------------------------------------------------


 


2.                                       ADMINISTRATION.  THE BOARD SHALL BE
RESPONSIBLE FOR ESTABLISHING THE OVERALL PLAN, ADMINISTERING THE PLAN,
DETERMINING WHETHER ACTUAL INDIVIDUAL COMPENSATION AWARDS WILL BE PAID, AND
APPROVING THE AMOUNT OF THE ACTUAL INDIVIDUAL COMPENSATION AWARDS.  THE BOARD
MAY DELEGATE ANY OR ALL OF SUCH RESPONSIBILITIES WITH RESPECT TO THE PLAN TO A
COMMITTEE OF THE BOARD OR WITH RESPECT TO DECISIONS OR DETERMINATIONS AFFECTING
PLAN PARTICIPANTS OTHER THAN THE CEO OR CFO, TO THE CEO OR CFO OF THE COMPANY.


 

The members of the Board and all agents, officer, fiduciaries, and employees of
the Company shall not be liable for any act, omission, interpretation,
construction, or determination made in good faith in connection with their
responsibilities with respect to the Plan; and the Company hereby agrees to
indemnify the members of the Board and all agents, officers, fiduciaries, and
employees of the Company in respect to any claim, loss, damage, or expense
(including counsel fees) arising from any such act, omission, interpretation,
construction, or determination to the full extent permitted by law.

 

The day-to-day administration of the Plan with regard to specific classes of
Participants shall be as follows:

 


(A)                                  EXECUTIVE OFFICERS:  THE BOARD IS
RESPONSIBLE FOR THE DAY-TO-DAY SUPERVISION OF THE PLAN, INCLUDING DESIGNATION OF
THE EXECUTIVE OFFICERS’ GOALS, DETERMINATION OF THE ACHIEVEMENT OF SUCH GOALS,
DETERMINATION OF THE AWARD SIZE RELATING TO THE EXECUTIVE OFFICERS’ GOALS, AND
THE DETERMINATION OF THE AMOUNT OF THE DISCRETIONARY AWARD.


 


(B)                                 OFFICERS:  THE BOARD IS RESPONSIBLE FOR THE
DAY-TO-DAY SUPERVISION OF THE PLAN INCLUDING THE DESIGNATION OF THE OFFICERS’
GOALS, DETERMINATION OF THE ACHIEVEMENT OF SUCH GOALS, DETERMINATION OF THE
AWARD SIZE RELATING TO THE GOALS, AND THE DETERMINATION OF THE AMOUNT OF THE
DISCRETIONARY AWARD.


 


(C)                                  NMF SENIOR MANAGEMENT:  THE BOARD IS
RESPONSIBLE FOR THE DAY-TO-DAY SUPERVISION OF THE PLAN INCLUDING THE DESIGNATION
OF GOALS, DETERMINATION OF THE ACHIEVEMENT OF SUCH GOALS, DETERMINATION OF THE
AWARD SIZE RELATING TO THE GOALS, AND THE DETERMINATION OF THE AMOUNT OF THE
DISCRETIONARY AWARD.


 


(D)                                 POAMI SENIOR MANAGEMENT:  THE EXECUTIVE
OFFICERS ARE RESPONSIBLE FOR THE DAY-TO-DAY SUPERVISION OF THE PLAN, INCLUDING
THE DESIGNATION OF GOALS, DETERMINATION OF THE ACHIEVEMENT OF SUCH GOALS,
DETERMINATION OF THE AWARD SIZE RELATING TO THE GOALS, AND THE DETERMINATION OF
THE AMOUNT OF THE DISCRETIONARY AWARD.


 


3.                                       ELIGIBILITY TO PARTICIPATE.  ONLY
EMPLOYEES WHO ARE EXECUTIVE OFFICERS, OFFICERS OR MEMBERS OF SENIOR MANAGEMENT
(AS DEFINED HEREIN), THAT ARE NOT OTHERWISE PARTICIPANTS IN A SEPARATE
NON-EQUITY INCENTIVE PLAN (OTHER THAN RETENTION PROGRAMS) ARE PARTICIPANTS IN
THE PLAN.  THE CEO SHALL DETERMINE, FROM TIME-TO-TIME, WHETHER THE PLAN SHOULD
BE EXTENDED TO OTHER INDIVIDUALS OR GROUPS OF EMPLOYEES OF THE COMPANY OR ITS
DESIGNATED SUBSIDIARIES; PROVIDED, HOWEVER, THAT THE CEO SHALL NOT HAVE
AUTHORITY TO EXTEND THE PLAN TO ADDITIONAL EXECUTIVE OFFICERS.

 

3

--------------------------------------------------------------------------------


 


4.                                       AWARD CRITERIA.  AWARDS UNDER THE PLAN
SHALL BE CALCULATED UTILIZING THE FOLLOWING TWO CRITERIA FOR EACH PARTICIPANT:
(I) THE FINANCIAL CRITERION, FROM WHICH 70% OF THE AWARD IS DERIVED, AND (II)
THE DISCRETIONARY CRITERION, FROM WHICH 30% OF THE AWARD IS DERIVED. THESE
CRITERIA ARE FURTHER DESCRIBED BELOW.


 


(A)                                  FINANCIAL CRITERION:  THE PURPOSE OF THIS
MEASURE IS TO FOSTER A TEAM ORIENTATION AND TO DIRECTLY TIE A PARTICIPANT’S
INCENTIVE TO THE STEADY STATE NET OPERATING CASH FLOW (“SSNOCF”) OF THE COMPANY,
WHICH THE COMPANY BELIEVES IS A KEY OPERATING METRIC AND DIRECTLY AFFECTS
SHAREHOLDER VALUE.


 

SSNOCF shall be calculated in a manner consistent with the method used in the
Company’s annual financial plan and approved by the Board.  SSNOCF will be
calculated for the Company and the Designated Subsidiaries on a consolidated
basis.  Expenses related to the sale of the Company, debt restructuring, the
impact of any tax sharing agreements and unbudgeted legal settlements arising
from claims that preceded the tenure of current management (i.e., prior to
April 2001) are excluded from these calculations.

 

The calculation of Participants’ financial component will include a multiplier
of 0% to 200% (the “Financial Multiplier”) that will depend on performance
against plan.

 

The formula for calculating the Financial Multiplier is as follows:

 

(Actual SSNOCF – (90%) (Budgeted SSNOCF)) divided by ((10%) (Budgeted SSNOCF)) 
=  Multiplier

 

The calculation for determining the Financial Criterion component of the Award
under the plan is as follows:

 

Financial Multiplier X Target Award Percentage X Financial Criterion Percentage
(70%).

 

For example, for an Executive Officer with the maximum Multiplier, the
calculation would be 200% (Multiplier) x 60% (Target Award Percentage) x 70%
(Financial Criterion Percentage) = 84% of Base Compensation.

 

For all Participants, the portion of Awards derived from the Financial Criterion
is capped at 200% of 70% of Target Award Percentage of Base Compensation (e.g.,
84% of base salary for CEO, 56% of Base Compensation for Officer, etc.).

 


(B)                                 DISCRETIONARY CRITERION:  THIS CRITERION IS
BASED ON INDIVIDUAL ACHIEVEMENT AND IS INTENDED (I) TO PROVIDE A JUDGMENTAL
RATING OF A PARTICIPANT’S MANAGERIAL EFFECTIVENESS, AND (II) TO RECOGNIZE THE
IMPORTANCE OF INTANGIBLE QUALITIES OF CORPORATE PERFORMANCE. THE RATING
(DETERMINED IN ACCORDANCE WITH SECTION 2) IS BASED ON AN ASSESSMENT OF
QUALITATIVE ISSUES SUCH AS:

 


(I)                                     PROVIDING STRATEGIC DIRECTION

 

4

--------------------------------------------------------------------------------


 


(II)                                  PROVIDING LEADERSHIP


 


(III)                               PROACTIVELY MANAGING CHANGE


 


(IV)                              ORGANIZING DEVELOPING, AND UTILIZING THE
MANAGEMENT TEAM


 


(V)                                 CREATING AN APPROPRIATE ORGANIZATIONAL
ENVIRONMENT


 


(VI)                              PROVIDING EFFECTIVE EXTERNAL REPRESENTATION


 


(VII)                           MONITORING AND EVALUATING PERFORMANCE AND TAKING
CORRECTIVE ACTIONS.


 

Depending on individual achievement of these factors, the discretionary
component of Participants’ Awards may range from 0% to 30% (“Discretionary
Criterion Percentage”) of the Target Award Percentage. For example, for an
Executive Officer awarded a Discretionary Criterion Percentage of 30%, the
calculation would be: 60% (Target Award Percentage) x 30% (Discretionary
Criterion Percentage) = 18% of Base Compensation.

 

(c)                                  Adjustment to Certain Participant Awards: 
To the extent that Richard Ginsburg, Darius G. Nevin, Steve Williams or Peter
Pefanis receive an Award with respect to 2004, such Award shall be the product
of (i) the Award determined pursuant to this Section 4 multiplied by (ii) the
ratio 318 / 366.

 


5.                                       PAYMENT OF AWARDS.


 


(A)                                  GENERALLY:  AWARDS UNDER THE PLAN ARE
PAYABLE ANNUALLY.  PAYMENT OF AWARDS SHALL BE MADE WITHIN TWO AND ONE-HALF
MONTHS OF THE END OF THE FISCAL YEAR FOR WHICH SUCH AWARDS ARE ATTRIBUTABLE;
PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF AWARDS ARE PAID PRIOR TO
COMPLETION OF THE COMPANY’S AUDITED FINANCIAL STATEMENTS FOR THE INCENTIVE
PERIOD, PARTICIPANTS WILL BE REQUIRED TO REPAY THE COMPANY THE AMOUNT RECEIVED
IN EXCESS OF WHAT WOULD HAVE BEEN PAID BASED ON THE COMPANY’S AUDITED RESULTS.


 


(B)                                 TERMINATION OF EMPLOYMENT:  EXCEPT AS MAY BE
PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY
OR A DESIGNATED SUBSIDIARY, A PARTICIPANT WHO CEASES TO BE CONTINUALLY EMPLOYED
BY THE COMPANY OR A DESIGNATED SUBSIDIARY DURING THE INCENTIVE PERIOD SHALL NOT
BE ELIGIBLE FOR AND SHALL FORFEIT ALL RIGHTS TO AN AWARD FOR SUCH INCENTIVE
PERIOD.


 


6.                                       WITHHOLDING FOR TAXES. AWARDS UNDER THE
PLAN ARE SUBJECT THE WITHHOLDING FOR APPLICABLE TAXES AND OTHER CHARGES.


 


7.                                       NO RIGHTS TO CORPORATE ASSETS.  NOTHING
CONTAINED HEREIN CREATE ANY EQUITY, PROPERTY, LIEN, SECURITY OR OTHER INTEREST
OF ANY KIND IN ANY ASSETS OF THE COMPANY OR ITS SUBSIDIARIES, OR CREATE A TRUST
OR FIDUCIARY RELATIONSHIP OF ANY KIND BETWEEN THE COMPANY AND ITS SUBSIDIARIES,
OR THE BOARD OR ANY MEMBER THEREOF, AND ANY PLAN PARTICIPANT.  ANY CLAIMS FOR
UNPAID AMOUNTS UNDER THE PLAN, ARE AND SHALL BE UNSECURED.

 

5

--------------------------------------------------------------------------------


 


8.                                       NO RIGHT TO ACCELERATION OR DEFERRAL OF
AWARDS. IT IS THE INTENT OF THE BOARD THAT THE PLAN MEET THE REQUIREMENTS OF
SECTION 409A OF THE INTERNAL REVENUE CODE, BE OPERATED IN ACCORDANCE WITH SUCH
REQUIREMENTS, AND THAT AMOUNTS PAYABLE PURSUANT TO THE PLAN NOT BE INCLUDED IN
THE WAGES OR INCOME OF A PARTICIPANT UNTIL SUCH TIME AS THE AWARD IS ACTUALLY
PAID TO THE PARTICIPANT. ACCORDINGLY, PARTICIPANTS HAVE NO RIGHT TO ELECT TO
ACCELERATE OR TO DEFER, NOR SHALL ANY AMOUNTS PAYABLE PURSUANT TO THE PLAN BE
ACCELERATED OR DEFERRED, EXCEPT AS PERMITTED UNDER SECTION 409A OF THE INTERNAL
REVENUE CODE.


 


9.                                       NON-ASSIGNABILITY. PARTICIPANTS’ RIGHTS
AND INTERESTS UNDER THE PLAN MAY NOT BE TRANSFERRED, ASSIGNED, MORTGAGED, OR
OTHERWISE ENCUMBERED (AN “ASSIGNMENT”); NOR SHALL SUCH RIGHTS AND INTERESTS BE
SUBJECT TO SEIZURE FOR THE PAYMENT OF A PARTICIPANT’S DEBTS, JUDGMENTS, ALIMONY,
OR SEPARATE MAINTENANCE OR BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF A
PARTICIPANT’S BANKRUPTCY OR INSOLVENCY. ANY PURPORTED ASSIGNMENT BY PARTICIPANT
OF PARTICIPANT’S RIGHTS AND INTERESTS UNDER THE PLAN SHALL BE VOID.


 


10.                                 AMENDMENT AND TERMINATION.  OTHER THAN WITH
RESPECT TO THE 2004 PLAN YEAR, THE BOARD MAY FROM TIME TO TIME AND AT ANY TIME
ALTER, AMEND, SUSPEND, DISCONTINUE, OR TERMINATE THE PLAN. AMENDMENTS TO THE
PLAN WILL NOT OPERATE RETROACTIVELY UNLESS THE AMENDMENT EXPRESSLY SO PROVIDES
AND IS EXPRESSLY AGREED TO BY THE CEO.


 


11.                                 NO RIGHT OF EMPLOYMENT.  NOTHING CONTAINED
IN THE PLAN SHALL BE CONSTRUED AS CONFERRING UPON A PARTICIPANT THE RIGHT TO
CONTINUED EMPLOYMENT WITH THE COMPANY.


 


12.                                 GOVERNING LAW.  ALL RIGHTS AND OBLIGATIONS
UNDER THE PLAN SHALL BE GOVERNED BY, AND THE PLAN SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 


13.                                 TITLES AND HEADINGS.  TITLES AND HEADINGS TO
SECTIONS HEREIN ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL IN NO WAY LIMIT,
DEFINE, OR OTHERWISE AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISIONS OF
THE PLAN.


 


14.                                 EFFECTIVE DATE.  THIS PLAN IS MADE EFFECTIVE
AS OF JANUARY 1, 2004 AND SUPERSEDES ALL OTHER EXISTING SHORT-TERM INCENTIVE
PLANS OF THE COMPANY AND ITS DESIGNATED SUBSIDIARIES.

 

6

--------------------------------------------------------------------------------